DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The specification objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s argument is persuasive.  The previous art-based rejection has been withdrawn. Applicant’s IDS has necessitated a new rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jingwen (CN 110762837 provided on applicant’s IDS).
As to claim 1, Jingwen teaches A control method of a Direct Current/Direct Current (DC/DC) converter applied to the DC/DC converter (Fig. 1), wherein the DC/DC converter comprises a first switching circuit (S1-S4, C1-C2), the first switching circuit comprises a first capacitor (C1) and a second capacitor (C2) coupled to a first node (VDC/2) , a second terminal of the first capacitor is coupled to a second node (VDC), and a second terminal of the second capacitor is coupled to a third node (GND); the first switching circuit further comprises a first bridge arm  (S1-S2) coupled between the first node and the second node, and a second bridge arm (S2-S3) coupled between the first node and the third node; the first bridge arm comprises a first switch and a second switch coupled to a fourth node (node S1, S2, L1), and the second bridge arm comprises a third switch and a fourth switch coupled to a fifth node (node S3, S4); and the DC/DC converter further comprises a first passive network (L1, CDC) electrically connected to the fourth node and the fifth node; wherein the method comprises: outputting a first control signal, a second control signal, a third control signal and a fourth control signal to control terminals of the first switch, the second switch, the third switch and the fourth switch respectively, wherein the first control signal, the second control signal, the third control signal and the fourth control signal are all a square wave signal with a preset period (Figs 2-4, show this, the first control signal is complementary to the second control signal, and the third control signal is complementary to the fourth control signal (S1 and S2 are never enabled simultaneously in Figs. 3-4, same with S3 and S4), respective corresponding desired operating states of the switches in a 1-level state comprise: 1) a corresponding desired operating state of the first switch and the third switch is an ON state (Fig. 3); and 2) a corresponding desired operating state of the second switch and the fourth switch is an ON state (Fig. 4); detecting a first voltage across the first capacitor and a second voltage across the second capacitor (Fig. 5); and selecting, according to a difference between the first voltage and the second voltage and a direction of an average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced (this last portion is described by Figure 5, with the voltage difference and current direction determining which switches fire).
As to claim 2, Jingwen teaches wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced comprises: if an absolute value of the difference between the first voltage and the second voltage is greater than or equal to a preset value, selecting the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced, wherein the preset value is greater than or equal to zero (this is more specifics of Fig. 5 being taught).
As to claim 3, Jingwen teaches wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, selecting the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (this is more specifics of Fig. 5 being taught) 
As to claim 4, Jingwen teaches wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a negative value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, selecting the corresponding desired operating state of the second switch and the fourth switch in the 1-level state to be an ON state and the corresponding desired operating state of the first switch and the third switch to be an OFF state (this is more specifics of Fig. 5 being taught).
As to claim 5, Jingwen teaches wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, selecting the corresponding desired operating state of the second switch and the fourth switch in the 1-level state to be an ON state and the corresponding desired operating state of the first switch and the third switch to be an OFF state (this is more specific of Fig. 5).
As to claim 6, Jingwen teaches wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a negative value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, selecting the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state.
As to claim 11, Jingwen discloses a Direct Current/Direct Current (DC/DC) converter, comprising: a first switching circuit that comprises a first capacitor, a second capacitor, a first bridge arm and a second bridge arm; wherein: the first capacitor has its first terminal coupled to a first node and its second terminal coupled to a second node; the second capacitor has its first terminal coupled to the first node and its second terminal coupled to a third node; the first bridge arm is coupled between the first node and the second node, and comprises a first switch and a second switch coupled to a fourth node; the second bridge arm is coupled between the first node and the third node, and comprises a third switch and a fourth switch coupled to a fifth node; the DC/DC converter further comprises: a first passive network electrically connected to the fourth node and the fifth node; the DC/DC converter further comprises: a control module, coupled to the first capacitor, the second capacitor, the first bridge arm and the second bridge arm, and configured to: output a first control signal, a second control signal, a third control signal and a fourth control signal to control terminals of the first switch, the second switch, the third switch and the fourth switch, wherein the first control signal, the second control signal, the third control signal and the fourth control signal are all a square wave signal with a preset period, the first control signal is complementary to the second control signal, the third control signal is complementary to the fourth control signal, respective corresponding desired operating states of the switches in a 1-level state comprise: 1) a corresponding desired operating state of the first switch and the third switch is an ON state; and 2) a corresponding desired operating state of the second switch and the fourth switch is an ON state; the control module comprises: a detecting unit configured to detect a first voltage across the first capacitor and a second voltage across the second capacitor; a unit for determining the operating states of the switches, configured to determine, according to a difference between the first voltage and the second voltage and a direction of an average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the first switch, the second switch, the third switch and the fourth switch in the 1-level state; and a control signal outputting unit, configured to output a first control signal, a second control signal, a third control signal and a fourth control signal according to the respective corresponding desired operating states of the first switch, the second switch, the third switch and the fourth switch to enable the voltage difference between the first capacitor and the second capacitor to be reduced (see rejection and explanation of claim 1 above). 
As to claim 12, Jingwen  discloses wherein the control signal outputting unit is specifically configured to: if an absolute value of the difference between the first voltage and the second voltage is greater than or equal to a preset value, control the first control signal, the second control signal, the third control signal and the fourth control signal according to the respective corresponding desired operating states of the first switch, the second switch, the third switch and the fourth switch in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced, wherein the preset value is greater than or equal to zero (see claim 2 above).
As to claim 13, Jingwen  discloses wherein the unit for determining the operating states of the switches is specifically configured to: if an absolute value of the difference between the first voltage and the second voltage is greater than or equal to a preset value, select the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced, wherein the preset value is greater than or equal to zero (see above).
As to claim 14, Jingwen  discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, select the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (see above).
As to claim 15, Jingwen  discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, select the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (see above).
As to claim 16, Jingwen  discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, select the corresponding desired operating state of the second switch and the fourth switch in the 1-level state to be an ON state and the corresponding desired operating state of the first switch and the third switch to be an OFF state (See above).
As to claim 17, Jingwen  discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a negative value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, select the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (See above).
Claims 7-9, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jingwen (CN 110762837) in view of Ichikawa (CN 105247775).  
As to claim 7, Jingwen  does not explicitly disclose wherein the DC/DC converter is a bidirectional DC/DC converter.
Ichikawa teaches wherein the DC/DC converter is a bidirectional DC/DC converter (Fig. 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bidirectional control as disclosed in Ichikawa to allow power to be source or sunk in either direction.  
	As to claim 8, Jingwen  in view of Ichikawa teaches the first passive network further comprises a transformer, and the DC/DC converter further comprises a second switching circuit electrically connected to a secondary winding of the transformer, the second switching circuit comprises a third capacitor and a fourth capacitor coupled to a tenth node, a second terminal of the third capacitor is coupled to an eleventh node, and a second terminal of the fourth capacitor is coupled to a twelfth node; and the second switching circuit further comprises a third bridge arm coupled between the eleventh node and the tenth node and a fourth bridge arm coupled between the twelfth node and the tenth node, the third bridge arm comprises a fifth switch and a sixth switch coupled to a thirteenth node, and the fourth bridge arm comprises a seventh switch and an eighth switch coupled to a fourteenth node, and the secondary winding is electrically connected to the thirteenth node and the fourteenth node (this is taught by the combination.  Using the topology of Jingwen  with Ichikawa’s bidirectional converter reads on the claim).
	As to claim 9, Jingwen  in view of Ichikawa teaches further comprising: outputting a fifth control signal, a sixth control signal, a seventh control signal and an eighth control signal to control terminals of the fifth switch, the sixth switch, the seventh switch and the eighth switch, wherein the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal are all a square wave signal with a preset period, the fifth control signal is complementary to the sixth control signal, and the seventh control signal is complementary to the eighth control signal; respective corresponding desired operating states of the switches in the 1-level state comprise: 1) a corresponding desired operating state of the fifth switch and the seventh switch is an ON state; and 2) a corresponding desired operating state of the sixth switch and the eighth switch is an ON state; detecting a third voltage across the third capacitor and a fourth voltage across the fourth capacitor; and selecting, according to a difference between the third voltage and the fourth voltage and a direction of a current on the secondary winding in the 1-level state, the corresponding desired operating state of the switches in the 1-level state to enable the voltage difference between the third capacitor and the fourth capacitor to be reduced (this is taught by the combination.  Using the topology of Jingwen  with Ichikawa’s bidirectional converter reads on the claim). 
As to claim 18, Jingwen  does not explicitly disclose wherein the DC/DC converter is a bidirectional DC/DC converter.
Ichikawa teaches wherein the DC/DC converter is a bidirectional DC/DC converter (Fig. 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bidirectional control as disclosed in Ichikawa to allow power to be source or sunk in either direction.  
 	As to claim 19, Jingwen  teaches wherein the first passive network further comprises a transformer, and the DC/DC converter further comprises a second switching circuit (D1/D2) electrically connected to a secondary winding of the transformer.  
	Jingwen  does not disclose the second switching circuit comprises a third capacitor and a fourth capacitor coupled to a tenth node, a second terminal of the third capacitor is coupled to an eleventh node, and a second terminal of the fourth capacitor is coupled to a twelfth node; and the second switching circuit further comprises and a third bridge arm coupled between the eleventh node and the tenth node and a fourth bridge arm coupled between the twelfth node and the tenth node, the third bridge arm comprises a fifth switch and a sixth switch coupled to the thirteenth node, and the fourth bridge arm comprises a seventh switch and an eighth switch coupled to a fourteenth node, and the secondary winding is electrically connected to the thirteenth node and the fourteenth node.
	Ichikawa teaches a third capacitor and a fourth capacitor coupled to a tenth node, a second terminal of the third capacitor is coupled to an eleventh node, and a second terminal of the fourth capacitor is coupled to a twelfth node; and the second switching circuit further comprises and a third bridge arm coupled between the eleventh node and the tenth node and a fourth bridge arm coupled between the twelfth node and the tenth node, the third bridge arm comprises a fifth switch and a sixth switch coupled to the thirteenth node, and the fourth bridge arm comprises a seventh switch and an eighth switch coupled to a fourteenth node, and the secondary winding is electrically connected to the thirteenth node and the fourteenth node (See Fig. 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bidirectional control as disclosed in Ichikawa to allow power to be source or sunk in either direction.  
	As to claim 20, Jingwen  in view of Ichikawa teaches wherein the control module is configured to output a fifth control signal, a sixth control signal, a seventh control signal and an eighth control signal to control terminals of the fifth switch, the sixth switch, the seventh switch and the eighth switch, wherein the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal are all a square wave signal with a preset period, and the fifth control signal is complementary to the sixth control signal, and the seventh control signal is complementary to the eighth control signal; respective corresponding desired operating states of the switches in the 1-level state comprise: 1) a corresponding desired operating state of the fifth switch and the seventh switch is an ON state; and 2) a corresponding desired operating state of the sixth switch and the eighth switch is an ON state; the control module is configured to control the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal to enable the voltage difference between the third capacitor and the fourth capacitor to be reduced  (this is taught by the combination.  Using the topology of Jingwen  with Ichikawa’s bidirectional converter reads on the claim).
	As to claim 21, Jingwen  in view of Ichikawa teaches wherein the control module is further configured to: detect a third voltage across the third capacitor and a fourth voltage across the fourth capacitor; select, according to a difference between the third voltage and the fourth voltage and a direction of a current on the secondary winding in a 1-level state, the respective corresponding desired operating states of the switches in the 1-level state; and control the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal according to the respective corresponding desired operating states of the switches to enable the voltage difference between the third capacitor and the fourth capacitor to be reduced (this is taught by the combination.  Using the topology of Jingwen  with Ichikawa’s bidirectional converter reads on the claim)..
Claims 10, 22 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Jingwen (CN 110762837) in view of Ye (US 2017/0063251).
As to claim 10, Jingwen  does not explicitly disclose wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation.
Ye teaches wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation (¶52 “. The primary side inverter 402 is configured as a multi-level half-bridge inverter. One of ordinary skill in the art would recognize that any multi-level half-bridge inverters, such as a three-level, five-level, or seven-level inverter, may be used as the primary side inverter 402.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jingwen  to use multilevel modulation as disclosed in Ye to decrease the stress across individual switches.  
As to claim 22, Jingwen  does not explicitly disclose wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation.
Ye teaches wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation (¶52 “. The primary side inverter 402 is configured as a multi-level half-bridge inverter. One of ordinary skill in the art would recognize that any multi-level half-bridge inverters, such as a three-level, five-level, or seven-level inverter, may be used as the primary side inverter 402.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jingwen  to use multilevel modulation as disclosed in Ye to decrease the stress across individual switches.  

Allowable Subject Matter
Claims 1-22 are allowed.  
Claims 1-22; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  detecting a first voltage across the first capacitor and a second voltage across the second capacitor; and selecting, according to a difference between the first voltage and the second voltage and a direction of an average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced.

Claim 11: a detecting unit configured to detect a first voltage across the first capacitor and a second voltage across the second capacitor; a unit for determining the operating states of the switches, configured to determine, according to a difference between the first voltage and the second voltage and a direction of an average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the first switch, the second switch, the third switch and the fourth switch in the 1-level state; and a control signal outputting unit, configured to output a first control signal, a second control signal, a third control signal and a fourth control signal according to the respective corresponding desired operating states of the first switch, the second switch, the third switch and the fourth switch to enable the voltage difference between the first capacitor and the second capacitor to be reduced.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2015/005155A1 teaches a similar structure, but does not teach detecting capacitor votlages as required by the independent claims.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12 April 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839